DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/22/2022 has been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is made in view of El-Wardany (US 20140255198 A1) as can be found below.


Claim Interpretation
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “and” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “and/or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Objections
Claim 1 is objected to because of the following informalities:  
“wherein the powder is melted … and are additively deposited under such different conditions that different structures of the deposited material are produced in the first component region and in the second component region.” should be “wherein the powder is melted … and is additively deposited under such different conditions that different structures of the deposited material are produced in the first component region and in the second component region”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by El-Wardany (US 20140255198 A1).
Regarding claim 1, El-Wardany teaches a method for producing a monolithically formed component of a turbomachine from a metal alloy, which comprises the following steps: 
defining at least one first component region (Figure 3 Paragraph 51; one of a number of layers of material 36a-g) within a monolithic component (Paragraph 55; specific layers 36a-g are formed by an additive manufacturing process that applies and builds layer upon layer until a completed part such as the example turbine disk 30 is complete), said first component region having a first property profile (Figure 3 Paragraph 51; one of a number of layers of material 36a-g that each are fabricated to provide different material mechanical properties), 
and at least one second component region (Figure 3 Paragraph 51; a different one of a number of layers of material 36a-g) within said monolithic component (Paragraph 55; specific layers 36a-g are formed by an additive manufacturing process that applies and builds layer upon layer until a completed part such as the example turbine disk 30 is complete), said second component region having a second property profile which is different from the first property profile (Figure 3 Paragraph 51; one of a number of layers of material 36a-g that each are fabricated to provide different material mechanical properties);
providing at least one powder of the metal alloy or several different powders of constituents of the metal alloy (Paragraph 51; material properties of each layer can be varied by using material of different densities, different compositions and/or particle size); 
See claim interpretation for “or” above.
Paragraph 60 specifies that the powder is metal and Paragraph 49 specifies that nickel-based alloys are used for turbine disks.
additive manufacturing of the monolithic component from at least one powder (Paragraph 55; specific layers are formed by an additive manufacturing process), 
wherein the powder is melted for cohesive joining of the powder particles to each other and to a substrate or to an already produced part of the monolithic component (Paragraph 56; powder is melted by a laser beam or electron beam and is applied to existing layers), 
and are additively deposited under such different conditions (Paragraph 51; each layer can be varied by adjusting process specific formation parameters) that different structures of the deposited material are produced in the first component region and in the second component region (Paragraph 51; material properties of each layer may be specified through application of a structural optimization methodology), wherein the at least one first component region and the at least one second component region have different micro structural formations (Paragraph 53; turbine disk can be fabricated as a composite material by varying material properties layer by layer to tailor microstructure features of the turbine disk).
Paragraph 72 specifies that the method is used to produce a turbine disk with differing material properties in different regions. The microstructural formation of the turbine disk in a specific region is a material property.

	Regarding claim 2, El-Wardany teaches the method according to claim 1, wherein:
	during the additive manufacture, the monolithic component is built up layer-by-layer onto a substrate or a previously produced part of the monolithic component (Paragraph 56; powder is melted by a laser beam or electron beam and is applied to existing layers), 
wherein a layer-by-layer construction  by layerwise deposition welding or layerwise melting of powder material (Paragraph 55; specific layers are formed by an additive manufacturing process and builds layer upon layer) with an energy-rich beam and layerwise solidifying of the molten powder (Paragraph 56; energy beam 52 is to direct energy onto the powder material laid down on the plate material and melted material solidifies).

Regarding claim 3, El-Wardany teaches the method according to claim 2, wherein:
the energy-rich beam is a laser beam or an electron beam (Paragraph 56; powder is melted by a laser beam or electron beam and is applied to existing layers).

Regarding claim 5, El-Wardany teaches the method according to claim 1, wherein:
the different conditions for melting the powder comprise at least one item from the following group: 
different heating energy, different beam energy (Paragraph 55; varying the power of the directed energy device), different melting temperatures, different melting rates, different preheating times, different holding times in the molten state, different cooling conditions, different cooling rates, different temperature gradients, different ambient pressures, and different deposition rates.
See claim interpretation for “and” above.

Regarding claim 7, El-Wardany teaches the method according to claim 1, wherein:
the different powder particles (Paragraph 51; different particle size) and/or the different conditions (Paragraph 51; each layer can be varied by adjusting process specific formation parameters) for melting the powder during the production of the first and/or the second component region are varied over the corresponding first and/or second component region and/or in the transition region between the first and second component region, so that a gradient of material with varying property profile is deposited in the corresponding first and/or second component region and/or in the transition region (Figure 3 Paragraph 51; a number of layers of material 36a-g that each are fabricated to provide different material mechanical properties).  
See claim interpretation for “and/or” above.
As can be seen in Figure 3, there are a plurality of layers between the first and second component with varying material mechanical properties.

Regarding claim 8, El-Wardany teaches the method according to claim 1, wherein:
the property profile of the first component region has an improved fatigue strength than that in the second component region (Paragraph 28; at least two of the layers of material include different fatigue-crack-growth properties) and/or in that the property profile in the second component region has a higher creep resistance than in the first component region.
See claim interpretation for “and/or” above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El-Wardany (US 20140255198 A1) in view of Casper (US 20170297101 A1).
Regarding claim 4, El-Wardany teaches the method according to claim 1.
El-Wardany fails to teach:
prior to the melting, a preheating of the powder material is carried out by radiant heating or inductive heating.
Casper teaches a method for manufacturing a metallic portion of a component, in particular a component of a turbomachine including the steps of fusing material layers by means of a high-energy beam (Paragraph 9), wherein:
prior to the melting (Paragraph 15; prior to fusion and/or sintered layer by layer), a preheating of the powder material is carried out by radiant heating or inductive heating (Paragraph 29; before local layer-by-layer fusing, an inductive preheating of powder layer is forming a further portion of the component layer).
Paragraph 29 teaches inductive heating. Please see the claim interpretation above for interpretation on use of the term “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified El-Wardany to incorporate the teachings of Casper and added inductive preheating of the powder layer. This would have been done to prevent hot cracking during manufacture of the component, in particular when processing high-temperature alloys (Paragraph 5).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over El-Wardany (US 20140255198 A1) in view of Cetel (US 5451142 A).
Regarding claim 9, El-Wardany teaches the method according to claim 1.
El-Wardany fails to teach:
the monolithic component is a rotating blade of a turbomachine, wherein the first component region comprises the blade root and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element.
Cetel teaches a blade for use in modern gas turbine engine, wherein:
the monolithic component is a rotating blade of a turbomachine (Figure 1; turbine blade 10 for a modern gas turbine engine), wherein the first component region comprises the blade root (root portion 16) and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element (Figure 1; airfoil portion 12 and/or platform 14).
See claim interpretation for “and/or” above.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified El-Wardany with Cetel and have the method additively manufacture a turbomachine blade instead of a turbine disk. This would be done as the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the blade (Column 1 Lines 49-63).
Forming a rotating blade of a turbomachine as a monolithic component by additive manufacturing is known in the art as evidenced by Danis (FR 3058457 A1).

	Regarding claim 11, El-Wardany teaches the method according to claim 1.
	El-Wardany fails to teach:
a fine-grained structure with fine depositions is formed in the first component region, and/or a coarse-grained structure with coarse depositions is formed in the second component region.
Cetel teaches a blade for use in modern gas turbine engine, wherein:
the monolithic component is a rotating blade of a turbomachine (Figure 1; turbine blade 10 for a modern gas turbine engine), wherein the first component region comprises the blade root (root portion 16) and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element (Figure 1; airfoil portion 12 and/or platform 14).
See claim interpretation for “and/or” above.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified El-Wardany with Cetel and have the method additively manufacture a turbomachine blade instead of a turbine disk. This would be done as the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the blade (Column 1 Lines 49-63).
Forming a rotating blade of a turbomachine as a monolithic component by additive manufacturing is known in the art as evidenced by Danis (FR 3058457 A1).
Cetel further teaches:
a fine-grained structure with fine depositions (Column 2 Lines 61 – 68; thin zone of fine grains), is formed in the first component region (Column 2 Lines 61 – 68; blade root), and/or a coarse- grained structure with coarse depositions, is formed in the second component region.
See claim interpretation for “and/or” above.
Column 2 Lines 61-68 teach a thin zone of fine grains formed at the surface of the blade root. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified El-Wardany to incorporate the teachings of Cetel and produced a component of the turbomachine with fine-grained deposition in the first component region. This would be done so that the component would have excellent attachment strength and excellent resistance to the initiation of fatigue cracks during use of the part in a modern turbine engine (Column 3 Lines 1-9).


Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over El-Wardany (US 20140255198 A1) in view of Corsmeier (US 10710159 B2).
Regarding claim 10, El-Wardany teaches the method according to claim 1, wherein:
nickel-based alloys are utilized for turbine disks (Paragraph 49)
El-Wardany fails to teach:
the monolithic component is formed of an Fe-, Co- or Ni- based superalloy.
Corsmeier teaches an apparatus for a powder-based additive manufacturing (abstract), wherein:
the monolithic component is formed of an Fe-, Co- or Ni- based superalloy (Column 7 Lines 4-19; cobalt or nickel based superalloy).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified El-Wardany to incorporate the teachings of Corsmeier and have the component be formed of a cobalt or a nickel based superalloy. This would have been done as cobalt and nickel based superalloy have suitable strength at elevated temperatures of operation in a turbine (Corsmeier Column 7 Lines 4-19).

Regarding claim 12, El-Wardany teaches the method according to claim 1, wherein:
the monolithic component is fabricated in one piece by additive manufacture (Paragraph 60; subsequent layers of the turbine disk is built upon the initial layer to form disk 30 layer by layer)
nickel-based alloys are utilized for turbine disks (Paragraph 49)
El-Wardany fails to teach:
the monolithic component is made of an Fe-, Co- or Ni-based superalloy.
Corsmeier teaches an apparatus for a powder-based additive manufacturing (abstract), wherein:
the monolithic component is made of an Fe-, Co- or Ni-based superalloy (Column 7 Lines 4-19; cobalt or nickel based superalloy).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified El-Wardany to incorporate the teachings of Corsmeier and have the component be formed of a cobalt or a nickel based superalloy. This would have been done as cobalt and nickel based superalloy have suitable strength at elevated temperatures of operation in a turbine (Corsmeier Column 7 Lines 4-19).

Regarding claim 14, El-Wardany as modified teaches the method according to claim 12, wherein
the property profile of the first component region has an improved fatigue strength than that in the second component region (Paragraph 28; at least two of the layers of material include different fatigue-crack-growth properties) and/or in that the property profile in the second component region has a higher creep resistance than that in the first component region.
See claim interpretation for “and/or” above.


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El-Wardany (US 20140255198 A1) in view of Corsmeier (US 10710159 B2) and in further view of Cetel (US 5451142 A).
Regarding claim 13, El-Wardany as modified teaches the method according to claim 12.
El-Wardany fails to teach:
the monolithic component is a blade of a turbomachine wherein the first component region comprises the blade root and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element.
Cetel teaches a blade for use in modern gas turbine engine, wherein:
the monolithic component is a blade of a turbomachine (Figure 1; turbine blade 10 for a modern gas turbine engine), wherein the first component region comprises the blade root (root portion 16) and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element (Figure 1; airfoil portion 12 and/or platform 14).
See claim interpretation for “and/or” above.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified El-Wardany with Cetel and have the method additively manufacture a turbomachine blade instead of a turbine disk. This would be done as the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the blade (Column 1 Lines 49-63).
Forming a rotating blade of a turbomachine as a monolithic component by additive manufacturing is known in the art as evidenced by Danis (FR 3058457 A1).

Regarding claim 15, El-Wardany as modified teaches the method according to claim 12, wherein
El-Wardany fails to teach:
a fine-grained structure with fine depositions is formed in the first component region, and/or a coarse- grained structure with coarse-grained depositions is formed in the second component region.
Cetel teaches a blade for use in modern gas turbine engine, wherein:
the monolithic component is a blade of a turbomachine (Figure 1; turbine blade 10 for a modern gas turbine engine), wherein the first component region comprises the blade root (root portion 16) and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element (Figure 1; airfoil portion 12 and/or platform 14).
See claim interpretation for “and/or” above.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified El-Wardany with Cetel and have the method additively manufacture a turbomachine blade instead of a turbine disk. This would be done as the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the blade (Column 1 Lines 49-63).
Forming a rotating blade of a turbomachine as a monolithic component by additive manufacturing is known in the art as evidenced by Danis (FR 3058457 A1).
Cetel further teaches:
a fine-grained structure with fine depositions (Column 2 Lines 61 – 68; thin zone of fine grains) is formed in the first component region (Column 2 Lines 61 – 68; blade root), and/or a coarse- grained structure with coarse-grained depositions is formed in the second component region.
See claim interpretation for “and/or” above.
Column 2 Lines 61-68 teach a thin zone of fine grains formed at the surface of the blade root. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified El-Wardany to incorporate the teachings of Cetel and produced a component of the turbomachine with fine-grained deposition in the first component region. This would be done so that the component would have excellent attachment strength and excellent resistance to the initiation of fatigue cracks during use of the part in a modern turbine engine (Column 3 Lines 1-9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763